Citation Nr: 1827664	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-45 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral knee disorder.

2. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to medications taken for service-connected right foot arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2009 and March 2014 by a Department of Veterans Affairs (VA) Regional Office.  In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record.  This case was previously remanded in December 2015, July 2016, and July 2017 for additional development and now returns for further appellate consideration.


FINDINGS OF FACT

1. A bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.

2. OSA is not shown to be causally or etiologically related to any disease, injury, or incident during service and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 1101, 1112, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the AOJ requested treatment records from Fort Leonard in Wood, Missouri, in July 2009.  An August 2009 notice shows a response from the Department of the Army indicating the Veteran had no medical records on file at such location.  The Veteran contended that additional action was warranted as the results were from the hospital rather than the clinic at which he had received treatment.  The Board notes the AOJ subsequently requested treatment records from the National Archives and Records Administration; however, such entities reported that all service treatment records had been forwarded to the AOJ.  As such, the Board finds VA has fulfilled its duty to assist in attempting to obtain such records.

Further, neither the Veteran nor his representative has alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Knee Disorder

The Veteran asserts that he has a current bilateral knee disorder as the result of blowing out his knees during advanced individual training (AIT) and subsequent running and marching during service.

VA treatment records reflect diagnoses of osteoarthrosis of the knee and chronic chondromalacia patella during the pendency of the appeal.  As such, the evidence establishes a current disorder for service connection purposes.  

The Board notes that a VA examination and/or opinion have not been obtained concerning the service connection claim for bilateral knee disorder.  However, the competent and credible evidence does not reflect in-service complaints, treatment, or a diagnosis referable to a bilateral knee disorder nor does it reflect an event such as that reported by the Veteran.  Additionally, the evidence does not include competent evidence even suggesting that a bilateral knee disorder is related to service.  In this regard, the only evidence suggesting a relationship is the Veteran's unsupported lay assertions that the disorder should be service-connected.  Accordingly, a VA examination and/or opinion is not required.  38 C.F.R. 
§ 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

Furthermore, the Veteran, as a lay person, is not competent to relate his current bilateral knee disorder to any aspect of his military service.  See 38 C.F.R. 
§ 3.159(a)(1).  In this regard, the Board notes that, in certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of a bilateral knee disorder is not a simple question that can be determined based on mere personal observations by a lay person, the Veteran's lay testimony is not competent to establish a medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the etiology of the Veteran's current bilateral knee disorder does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  Here, it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such an opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the Board affords his statements as to the etiology of his bilateral knee disorder no probative weight.  

Pertinent to service connection on a presumptive basis, the Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In addition, arthritis is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection. Here, however, treatment records do not demonstrate that arthritis of the bilateral knees manifested to a degree of 10 percent within one year from the date of termination from service.  Rather, the first medical evidence of record reflecting complaints referable to the knees is a November 2004 X-ray examination report.  Further, a VA treatment record indicates the Veteran's first visit to orthopedic for complaints of knee pain occurred in February 2005.  However, both of these records reflect findings of a normal knee.  

In addition, the evidence does not reflect continuity of symptomatology of bilateral knee symptomatology.  In pertinent part, the Veteran testified that he experienced only a little bit of pain every now and then after his claimed in-service injury and did not seek treatment for the pain until 2003, 12 years following his separation from service.  As a result, the Board finds a bilateral knee disorder did not manifest to a compensable degree within one year of separation from service and the evidence does not establish continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In summary, the Board finds a bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service.  Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable and it must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

OSA

The Veteran asserts that his current OSA first manifested during service and is a product of his obesity, which also developed in service.  Alternatively, he contends that his current OSA is proximately due to medications taken for his service-connected right foot arthritis.

Initially, the Board observes that VA's Office of General Counsel issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under 38 U.S.C. 
§§ 1110 and 1131 and whether obesity may be considered a disability for purposes of secondary service connection.  In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C.A. §§ 1110  and 1131 and, therefore, may not be service-connected on a direct or secondary basis.  The opinion notes that particularities of body type, such as being overweight or underweight, do not, of themselves, constitute disease or disability subject to service connection.  Id.  The opinion further held that, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.  However, obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a). VAOPGCPREC 1-2017.  

Treatment records reflect that physicians diagnosed OSA in January 2013, and as such, the evidence establishes a current disability for service connection purposes.  In addition, service treatment records reflect complaints of tiredness and trouble sleeping as well as documentation of the Veteran's obesity.  Further, the record shows that the Veteran takes  Meloxicam to treat his service-connected right foot arthritis. 

In light of the above, the Veteran underwent VA examination in August 2017.  After review of the records, the VA examiner opined the Veteran's OSA was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner found no in-service event, injury, or illness was noted to have precipitated sleep apnea, and difficulty sleeping was noted as subjective data on discharge in 1991.  As a result, the VA examiner opined the Veteran's condition during service was acute only.  In addition, the Veteran received a diagnosis of sleep apnea in 2013, almost a 22 year gap of initial incurrence of difficulty sleeping and the diagnosis.  Further, there was no objective evidence noted in the file of sleep difficulties within that 22 year period, and as such, there was no evidence of chronicity of care.  The VA examiner thus found no a nexus could be established.

Second, while not requested to do so, the VA examiner opined the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The VA examiner found the two conditions were not medically related and that the claimed disorder was a separate entity entirely from the service-connected condition and unrelated to it.  Further, the medical literature did not support a medical relationship, and a nexus has not been established.  

Lastly, the VA examiner found that no peer-reviewed studies were found to support the claim that Meloxicam can lead to significant weight gain and sequelae of sleep apnea.  The VA examiner noted the Veteran was discharged from the Army due to failure to meet overweight control standards.  In addition, the medical records showed the Veteran's weight continued to increase post-discharge from service - a weight gain of 120 pounds in 12 years.  The VA examiner found the medical literature did not support this very significant weight gain from chronic use of Meloxicam.     

Upon review, the Board affords significant probative value to the August 2017 VA examiner's opinions as they reflect consideration of all relevant facts, specifically citing service treatment records, VA treatment records, and the Veteran's lay statements.  In addition, they include a detailed rationale for each conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Further, there is no medical opinion to the contrary of record.

Although the Veteran claims that his OSA is related to active service, to include obesity, and/or medication taken for his service-connected right foot arthritis, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  As noted previously, in certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, supra; Davidson, supra.  However, as the origin or cause of OSA is not a simple question that can be determined based on mere personal observations by a lay person, the Veteran's lay testimony is not competent to establish a medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the etiology of the Veteran's current OSA does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  Here, it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such an opinion.  Grottveit, supra.  Therefore, the Board affords his statements as to the etiology of his OSA no probative weight.  

The Board notes the Veteran has also submitted several medical articles in support of his claim.  However, generic medical literature that does not apply medical principles regarding causation or etiology to the facts of a specific, individual case does not provide competent evidence to establish a nexus between a current disability and military service.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1966).  Therefore, such articles are afforded no probative weight.

In summary, the Board finds OSA is not shown to be causally or etiologically related to any disease, injury, or incident during service, and was not caused or aggravated by a service-connected disability.  Consequently, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable and it must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for bilateral knee disorder is denied.

Service connection for obstructive sleep apnea is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


